Exhibit 10.1
 
 
Purchase Agreement
 
for Machineries and Equipments
 
[Unofficial Translation]


This Purchase Agreement (the “Agreement”) is executed on April 9, 2010, in
Xushui County, Baoding City, Hebei Province, by and between Henan Qinyang First
Paper Machine Limited (hereinafter referred to as “Party A”) and Hebei Baoding
Orient Paper Milling Company Limited (hereinafter referred to as “Party B”).
After friendly negotiation, both Parties agree on that Party B hereby purchase a
series of Paper Machineries and Equipments (hereinafter referred to as
“Equipments”) from Party A, and all terms and conditions as follows:


Item I, Product Name, Modal, Quantity, Amount, and Delivery Time and Quantity
 
Product Name
and
Modal
 
Trade Name
 
Measurement Unit
 
Quantity
5600# Long Mesh and
Multi-cylinder Paper Machine
“Qinyiji”
“沁一机”
 
By Set
One
5600# Winder Machine
“Qinyiji”
“沁一机”
 
By Set
One
（With 10 pieces of Winding Roll）
5600# Sizing Machine
“Qinyiji”
“沁一机”
 
By Set
One
5600# Rewinder Machine
 
By Set
 
One
Quantitative On-line
Moisture Analyzer
 
 
By Suit
One
Total purchase price: RMB190 Million Yuan
Total purchase price includes all expenses which will generate from Party A’s
installation, debugging and after-sales service.
 
Other provisions:
1. Party A shall submit basic structure of Equipments to Party B within 20 days
after effectiveness of this Agreement;
Party A shall complete basic installation of these Equipments within 3 months
after
effectiveness of this Agreement;
Party A shall complete all installation of these Equipments and delivery to
Party B within 6 months.
 
2. Party A shall manufacture these Equipments according to structure and
technical modulus which have been agreed by both Parties.



 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
Item II, Quality Assurance Provisions
 
Party A hereby ensure that provided Equipments should be comply with relevant
national standards for paper-making equipment, Party A also ensure that
Equipments are original packed, qualified, brand-new products, and have never
been used. The quality, specifications and performance of these Equipments are
fully comply with requirements in this Agreement; Party A hereby guarantee that
Equipments have good performance from the delivery time to its whole working
life.
 
Party A hereby promises that repair period for complete appliance of the
Equipments is for one year after installation, and repair period for Sizing
components is for half one year after installation.


Item III, Place and Method for Delivery
 
Place of Delivery: Party A shall delivery the Equipments to the facility of
Party B and bear all shipping expenses.
Method of Delivery: After delivery the Equipments to Party B, Party A should
dispatch their technical specialists for installation and debugging. Completing
delivery shall be deemed as after putting Equipments into use and after Party
B’s acceptance, the acceptance date shall be the delivery date. Any damage or
loss risks to Equipments shall be transferred to Party B from Party A after
delivery date.


Item IV, Packaging Standard and Packaging Recycling
Packaging materials will not return to Party A.


Item V, Acceptance Method and Standard
 
After installation of all Equipments in this Agreement by Party A, Party B shall
send technical specialist to check and accept such Equipments according to
Exhibit 1 (5600/1200# stacked mesh and Multi-cylinder Paper Machine technical
modulus), Exhibit 2 (Full installation structure) and Exhibit 3 (Cast Iron Dryer
Technical Standards QB2551-2008 for Paper Production). Qualified acceptance
shall be considered as delivery completing.


Item VI, Supply of Mandatory Spare Parts, Accessories and Tools
 
Party A should provide hydraulic pump and tools which will be used in
disassemble roller and mesh system.


Item VII, Payment Methods
 
Payment Methods is subject to Exhibit 4 after negotiation between both parties.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
Item VIII, Deposit Provisions
 
Deposit of 20% of total purchase price ( equal to RMB38 Million Yuan) which was
paid by Party B to Party A according to Letter of Intent for Purchase
Machineries and Equipments signed on March 15, 2010 shall be considered as
deposit for this Agreement.


Item IX, Default Liabilities
 
1. 
If Party A is unable to deliver any Equipments stated in Item I, Party A shall
reimburse Party B with 50% of purchase price for these un-delivered Equipments
as penalty; If adverse material effect is suffered from these un-delivered
Equipments, Party A shall reimburse Party B with 50% of total purchase price of
all Equipments as penalty; If actual damages made to Party B exceed
reimbursement to Party B, then Party A shall reimburse actual damages to Party
B.
 

2.  
In the case any Equipments delivered by Party A is inconsistent with its
specifications stated in Item I, the purchase price for such Equipments shall be
priced according to its actual quality upon acceptance by Party B. However, if
Party B is unable to use such Equipments, Party A shall be responsible for
replacement or repair, and bear all expensed occurred from repair, replacement
or return of Equipments. If Party A is unable to repair or replace such
Equipments, Party B will consider such actions as un-delivery and subject to
liabilities stated above.
 

3.
 Party A shall reimburse penalty for any late delivery to Party B and bear all
other damages made to Party B due to such late delivery. Penalty shall be 30% of
total purchase price of all Equipments. Party A shall discuss any late delivery
equipment before they can provide such Equipments with Party B. If Party B still
agree to purchase these Equipments, then Party A shall deliver immediately
according to ordered numbers; If Party B decide not to purchase such late
delivery Equipments no longer, Party B shall notify Party A by 15 days in
advance and terminate relevant terms in this Agreement.
 

4.
Any late payment from Party B shall subject to relevant provisions in the
regulation of deferred payment from People’s Bank of China, and Party B shall
reimburse 30% of late payment to Party A as penalty.



Item X, Miscellaneous
 
Any default payments or damage losses which should be reimburse to each party
according to this Agreement shall be effected within 10 days, otherwise, such
reimburse shall be settled as late payment. However, any reimburse can not be
settled by withholding any equipment or deducting any purchase price as an
offset.


Item XI, Solution of Dispute
 
Any dispute raising from any party shall be negotiated and resolved timely and
any unresolved dispute can be submitted to the court in Party B’s local region
for jurisdiction.


Item XII, Installation Provisions
 
Party A shall send technical specialist to Party B’s facility and promise to
complete all installation for trial production within 6 months after signing of
this Agreement, otherwise, Party A shall subject to default liabilities.


Item XIII, Effectiveness
 
This Agreement is executed in two copies, and each of them held by Party A and
Party B. All Exhibits to this Agreement are equally authentic. This Agreement
shall take effect after signed and sealed by both parties.


Exhibits to this Agreement includes:
Exhibit 1: 5600/1200# stacked mesh and Multi-cylinder Paper Machine technical
modulus
Exhibit 2: Full installation structure
Exhibit 3: Cast Iron Dryer Technical Standards QB2551-2008 for Paper Production
Exhibit 4: Payment Methods
 
 
[Signature Page]
 
 
 


 
 
 
3

--------------------------------------------------------------------------------

 
 

 
Party A’s information:
 
Company Name: Henan Qinyang First Paper Machine Limited
 
(Seal)
 
/s/ Chunjian Zhang
 
Company Address: Industrial Area in Gecun, Qinyang City
 
Legal Representative: Gongwen Zhang
 
Authorized Representative: Chunjian Zhang
 
Telephone: 0319-5936384
 
Opening Bank: Agricultural Bank of China, Gecun Branch in Qinyang City
 
Account Number: 16314101040001056
 
Post Code: 454586


Party B’s information:
 
Company Name: Hebei Baoding Orient Paper Milling Company Limited
 
(Seal)
 
/s/ Zhenyong Liu
 
Company Address: Wuji Village, Xushui County, Baoding City, Hebei Province
 
Legal Representative: Zhenyong Liu
 
Telephone/Fax: 0312-8605508/8698212
 
Opening Bank: Industry and Commercial Bank of China, Xushui Sub-Branch
 
Account Number: 0409016009245030421
 
Post Code: 072550








 
4

--------------------------------------------------------------------------------

 














Exhibits 4:
Payment Methods


This Payment Methods is an integral part of the Purchase Agreement which is
signed between Henan Qinyang First Paper Machine Limited (hereinafter referred
to as “Party A”) and Hebei Baoding Orient Paper Milling Company Limited
(hereinafter referred to as “Party B”) on April 9, 2010. For the 80% reminder
payment of purchase price, both parties hereby agree with below payment
schedule:
 
    First Batch: 10% of purchase price shall be paid to Party A after Basic Plat
delivery;
   
    Second Batch: 20% of purchase price shall be paid to Party A after Mesh
Components, Pressing Components and Fixture Components delivery;
 
    Third Batch: 10% of purchase price shall be paid to Party A after Drying
Components and Fixture Components delivery;
 
    Fourth Batch: 10% of purchase price shall be paid to Party A after the first
and second Cylinder Components delivery;
 
    Fifth Batch: No payment shall be paid to Party A after the third and fourth
Cylinder Components delivery;
 
    Sixth Batch: No payment shall be paid to Party A after the fifth and sixth
Cylinder Components delivery;
 
    Seventh Batch: 10% of purchase price shall be paid to Party A after Winder
Machine, Rewinder Machine and Sizing Machine delivery;
 
    Eighth Batch: 15% of purchase price shall be paid to Party A after Drive
Components delivery.


    The 5% reminder of purchase price as quality margin shall be paid off by
Party B within 3 months after production.


Party A shall provide lawful VAT invoices to Party B. Each batch of delivery
stated above shall be confirmed by Party B before effect payment.










[Signature Page]














 
5

--------------------------------------------------------------------------------

 








Party A’s information:
 
Company Name: Henan Qinyang First Paper Machine Limited
 
(Seal)
 
/s/ Chunjian Zhang
 
Company Address: Industrial Area in Gecun, Qinyang City
 
Legal Representative: Gongwen Zhang
 
Authorized Representative: Chunjian Zhang
 
Telephone: 0319-5936384
 
Opening Bank: Agricultural Bank of China, Gecun Branch in Qinyang City
 
Account Number: 16314101040001056
 
Post Code: 454586


Party B’s information:
 
Company Name: Hebei Baoding Orient Paper Milling Company Limited
 
(Seal)
 
/s/ Zhenyong Liu
 
Company Address: Wuji Village, Xushui County, Baoding City, Hebei Province
 
Legal Representative: Zhenyong Liu
 
Telephone/Fax: 0312-8605508/8698212
 
Opening Bank: Industry and Commercial Bank of China, Xushui Sub-Branch
 
Account Number: 0409016009245030421
 
Post Code: 072550







 
 
 
6